               Case 18-12012-LSS       Doc 294     Filed 11/02/18     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


 In re:                                          Chapter 11

 OPEN ROADS FILMS, LLC, a Delaware               Case No. 18-12012 (LSS)
 Limited Liability Company, et al.,              (Jointly Administered)

 Debtors.                                        Hrg Date: November 9, 2018 at 10:00 a.m.
                                                 Re: Doc. 222

RESERVATION OF RIGHTS OF ENDGAME RELEASING CO., LLC AND ENDGAME
RELEASING FUNDING, LLC TO REDROVER CO. LTD.’S MOTION FOR ENTRY OF
  AN ORDER COMPELLING ASSUMPTION OR REJECTION OF EXECUTORY
      CONTRACTS, ADEQUATE PROTECTION, AND RELATED RELIEF

          Endgame Releasing Co., LLC and Endgame Releasing Funding, LLC (together,

“Endgame”), by and through their undersigned counsel, hereby file this reservation of rights (the

“Reservation of Rights”) to Redrover Co. Ltd.’s Motion for Entry of an Order Compelling

Asumption or Rejection of Executory Contracts, Adequate Protection, and Related Relief [Doc.

222] (the “Motion”) filed by Redrover Co. Ltd. (“Redrover”) and respectfully states as follows:

          1.    Endgame provides financing to a variety of film, television, and live stage

productions across a wide range of genres through major studios and independent distributors.

Since 2012, Endgame has provided Prints and Advertising Financing (“P&A Financing”) to or for

the benefit of the above-captioned debtors (the “Debtors”) in connection with various motion

pictures.

          2.    As set forth in the Motion, Redrover produces motion pictures including The Nut

Job (the “Picture”). See Mot. ¶ 3 at 2. Redrover granted Open Road Films, LLC (“ORF”) a license

to distribute the Picture (the “Distribution Agreement”) among other agreements that governs the

distribution of gross receipts generated by the Picture between Redrover and ORF. See id.
               Case 18-12012-LSS          Doc 294    Filed 11/02/18     Page 2 of 3



        3.      ORF sought and obtained P&A Financing from Endgame to fund the execution of

ORF’s obligations under the Distribution Agreement. The financing agreement (the “P&A

Agreement”) and related agreements (collectively, the “Endgame Documents”) require ORF to

make payments to Endgame from the gross receipts generated by the Picture pursuant to a waterfall

governs the priority of distributions owing under the Distribution Agreements. Pursuant to the

P&A Agreement, ORF granted Endgame a security interest in the Distribution Agreement, the

licensed rights and the products and proceeds thereof, and a copyright mortgage, among other

collateral (collectively, the “Collateral”).

                                        Reservation of Rights

        4.      While Endgame takes no position regarding the relief requested in the Motion as to

the Debtors, Endgame reserves all of its contractual and legal rights, remedies, claims and interests

under the Endgame Documents and applicable law including, without limitation, the right to object

to the proposed assumption, assumption and assignment, or rejection of the Distribution

Agreement to the extent that such assumption, assumption and assignment, or rejection purports

to impair, amend or modify any of Endgame’s rights under any Endgame Document as to

Redrover, ORF, or any other third party. Endgame further reserves the right to supplement this

Response.




                                                 2
            Case 18-12012-LSS   Doc 294   Filed 11/02/18   Page 3 of 3



                                          VENABLE LLP
Dated: November 2, 2018
       Wilmington, Delaware                 /s/ Jamie L. Edmonson
                                          Jamie L. Edmonson (No. 4247)
                                          Daniel A. O’Brien (No. 4897)
                                          1201 North Market Street, Suite 1400
                                          Wilmington, DE 19801
                                          Tel: 302.298.3535
                                          Fax: 302.298.3550
                                          jledmonson@venable.com
                                          daobrien@venable.com

                                                 and

                                          Keith C. Owens (admitted pro hac vice)
                                          2049 Century Park East, 23rd Floor
                                          Los Angeles, CA 90067
                                          Tel: 310.229.9900
                                          Fax: 310.229.9901
                                          kowens@venable.com

                                          Attorneys for Endgame Releasing Co., LLC
                                          and Endgame Releasing Funding, LLC




                                      3
